Citation Nr: 1342305	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  95-03 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for post-traumatic stress disorder (PTSD), to include the question of whether PTSD is a result of the Veteran's own willful misconduct.  

2. Entitlement to an initial evaluation in excess of 30 percent for the service-connected major depressive disorder for the period from March 14, 2001 to May 1, 2009.  

3. Entitlement to an effective date prior March 14, 2001, for the grant of service connection for major depressive disorder. 



REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to December 1974.  He was initially administratively discharged from service under other than honorable conditions in lieu of a trial by court-martial.  In January 1981, his discharge was upgraded to a general discharge under honorable conditions, but the reason for separation was unchanged.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal      from an August 1994 rating decision of the RO in Togus, Maine that denied the claim of service connection for PTSD.  

Also, in a September 1997 Administrative Decision, the RO held that service connection could not be established for any disability, including PTSD, resulting from a November 1974 incident on the basis that such disability would be due to the Veteran's own willful misconduct.  

The Veteran appealed the September 1997 RO decision to the Board.  The claim of service connection for PTSD was subsequently denied by the Board in a decision promulgated in March 2000.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In response, VA's Office of General Counsel filed an Unopposed Motion for Remand and to Stay Proceedings, which the Court granted in a March 2001 Order, citing the passage of the Veteran's Claims Assistance Act (VCAA) of 2000.  

Upon return from the Court in February 2002, the Board again issued a decision denying the claim of service connection for PTSD. 

The Veteran then appealed to the Court, which by an Order dated July 2003 vacated the February 2002 decision and remanded the matter for readjudication pursuant to VCAA. 

The VA's Office of General Counsel appealed the Court's July 2003 decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit), which vacated the Court's Order and remanded matter for further proceedings in April 2004. 

Upon return of the case, the Court issued a September 2004 Order again vacating the February 2002 Board decision and remanding for readjudication.        

A decision promulgated in March 2008 by the Federal Circuit affirmed the Court's determination.             

In September 2008 and November 2009, the Board remanded the case to the RO for additional development.  After completion of this development by the RO, the case has been returned to the Board for the purpose of appellate disposition.  

In September 1995, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing).  

In May 2009, the Veteran presented testimony at the RO by way of a videoconference hearing held with the undersigned Veterans Law Judge.  The transcripts of both hearings are associated with the claims folder. 

In the June 2012 Board decision, the Board found that, while the Veteran had also submitted a Notice of Disagreement (NOD) with the RO's August 2009 rating decision that assigned an effective date for the 100 percent rating for the service-connected major depressive disorder, he did not perfect his appeal of the effective date issue by filing a Substantive Appeal (e.g., VA Form 9 or equivalent statement) after the RO sent him January 2012 Statement of the Case (SOC) concerning that matter.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2013).  Thus, that matter was not before the Board on appeal.

Additionally, in June 2012, the Board denied the Veteran's claim of service connection for PTSD.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court).  

In March 2013, the Court granted a Joint Motion for remand filed by representatives of the parties, vacating the June 2012 decision and remanded the claim to the Board for further proceedings consistent with the Joint Motion.  
  
The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In the March 2013 Joint Motion, the parties found that the Board (1) failed to ensure compliance with its November 2009 remand; (2) must provide the Veteran an opportunity to appear at a hearing as to the issue of an earlier effective date for the award of service connection for major depressive disorder; (3) must respond to the Veteran's hearing request for a second hearing on the issue of service connection for PTSD; and (4) provide an adequate statement of reasons or bases in support of its conclusion that the Veteran's pre-existing PTSD was not aggravated by service. 

In its November 2009 remand, the Board noted that, in a December 2001 rating decision, the RO granted service connection for major depressive disorder and assigned a 30 percent evaluation, effective in March 2001. 

The Board noted that, in a statement received in April 2008, the Veteran's representative noted disagreement with that decision. The RO did not respond to the Veteran's NOD. Thus, the Board instructed the RO to issue a SOC with respect to the claim for an initial higher rating for major depressive disorder.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In January 2012, the RO issued a SOC for "entitlement to an earlier effective date for the grant of service connection for major depressive disorder." As noted, in the June 2012 decision, the Board found that the Veteran did not perfect his appeal concerning that matter.  

However, in the March 2013 Joint Motion, the parties pointed out that a claim for an initial higher rating for major depressive disorder is separate and distinct from a claim for an earlier effective date for the grant of service connection for major depressive disorder.

Thus, to date, the RO still has not issued a SOC with respect to the claim for an initial higher rating for the already service-connected major depressive disorder. A prior Court or Board remand confers upon the appellant the right to compliance with that order. Per direction of the Joint Motion, remand is warranted to correct this deficiency. Stegall v. West, 11 Vet. App. 268, 271 (1998).

With respect to an effective date prior March 14, 2001, for the grant of service connection for major depressive disorder, as noted in the June 2012 decision, the Board found that the Veteran did not perfect his appeal concerning that matter. 

However, in the March 2013 Joint Motion, the parties found that the Veteran's attorney produced a VA Form 9 with a certified mail receipt signed by a staff member at the RO and agreed to include it into the record. 

Additionally, in the VA Form 9 included into the Record Before the Agency, the Veteran requested a hearing before a Veterans Law Judge on this matter. As the RO schedules Board hearings at the RO (to include Board video-conference hearings), this matter is remanded to schedule the requested hearing. 

Given that the Board finds that a hearing must be scheduled for the Veteran with respect to the claim for an effective date prior March 14, 2001, for the grant of service connection for major depressive disorder, affording every benefit to the Veteran, such hearing should include discussion of service connection for PTSD, if so indicated.

Accordingly, the case is REMANDED for the following action:

1. The RO should take all indicated action in order to attempt to obtain and associate with the claims file a copy of the VA Form 9 submitted by the Veteran perfecting his appeal with respect to the claim for an effective date prior to March 14, 2001, for the grant of service connection for major depressive disorder.

2. The RO then should issue a SOC with respect to the Veteran's claim for an initial evaluation in excess of 30 percent for the service-connected major depressive disorder for the period from March 14, 2001 to May 1, 2009.  The Veteran is advised that a timely Substantive Appeal will be necessary to perfect this appeal to the Board.  38 C.F.R. § 20.302(b).  

3. With respect to the claim for an effective date prior to March 14, 2001, for the grant of service connection for major depressive disorder, the RO should schedule the Veteran for a hearing in accordance with his request (to specifically include scheduling a videoconference hearing, if requested).  The RO should notify the Veteran and his representative of the date, time and place of the hearing.  See 38 C.F.R. § 20.704(b) (2013).  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

4.  After the requested development has been completed, the RO should again readjudicate the claims remaining on appeal in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and representative should be furnished with a Supplemental Statement of the Case (SSOC) and given the opportunity to respond thereto.  

Then if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

